DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 5, 8, 11, 14, 18 are amended in the reply filed on 07/09/2021; claims 3, 20 are cancelled. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by Keshavamurthy in addition to previously relied on references below.
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive.
Applicant argues that Saito discloses the first gas and the second gas are mixed within the circulating gas dispersion space 330 and then provided through a plurality of holes h3 in para. [0066] of Saito, thus this is different from the instant application.
Examiner disagrees, and notes that although Saito discloses this in para. [0066], if Applicant continues to read, in para. [0067] Saito explicitly discloses that “it is to be noted that the back-pressure of the turbo pump (120) needs to be fairly high in order to mix the processing gases before they are supplied into the processing chamber (110) in this manner.”  Thus Saito is capable of having the two gases not mix together before 
Applicant argues that Chandrasekharan discloses keeping the two plenums separate, and does not disclose coupling the first inlet and the second inlet with respect to the first and second flow valves so as to allow a controller to control flow rate into the inner plenum. 
Examiner disagrees, and notes that the Chandrasekharan does disclose two plenums coupled to one another as noted (again) in Fig. 6C. Chandrasekharan is relied upon for teaching controlling valves and flow with a controller. 
Applicant argues that Saito does not teach a single inlet, but rather teaches that the gas Q1 is received into a primary gas dispersion space 320 to the circulating gas dispersion space 330 though a plurality of inlets in the primary space. 
Examiner disagrees, and notes that the first inlet is 145 (primary gas piping, Fig. 5-6 in Saito), and the gas does become dispersed into 330, after it passes through 320, as there is nothing in the claim precluding that.  
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an inner plenum consisting of a single first inlet" in the claim. It is unclear if applicant is claiming that the inner plenum only has a single first inlet with intent to not disclose any further details of the single first inlet (despite more description in later claims); also noted is that claim 1 already recites “comprising” earlier in the claim. Examiner will interpret as “an inner plenum comprising a single inlet,” as it appears Applicant wants to claim only a single inlet. Additionally, the inner plenum does not consist of the first inlet, but rather is coupled to the first inlet (para. [0048]). Appropriate clarification is requested. 
Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "an inner plenum consisting of a single first inlet" in the claim. It is unclear if applicant is claiming that the inner plenum only has a single first inlet with intent to not disclose any further details of the single first inlet (despite more description in later claims); also noted is that claim 14 already recites “comprising” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0279731 to Saito et al (“Saito”) in view of US 2015/0167168 to “Keshavamurthy.”
Claim 1: Saito discloses a process chamber used for processing a substrate, comprising: a lower chamber body (lower part of 110 [processing chamber], Fig. 1) having a substrate support surface (surface of 115 [susceptor]) for supporting the substrate (w [wafer], para. [0042]); an upper chamber body (upper part of 110) configured to mate over the lower chamber body (lower part of 110, see Fig. 1), the upper chamber body (upper part of 110) including a showerhead (200 [showerhead]), wherein the showerhead (200/300, Fig. 6) includes,
an inner plenum (outer edge of area below 310a within 330 [circulating gas dispersion space], Fig. 5-6) comprising a single first inlet (145 [primary gas piping]), the single first inlet (145) considered capable to be oriented at a center of the showerhead (300) and configured to supply a first gas from a first source (140 [gas source]) into a center region of the inner plenum (330) to create an inner flow of the first gas that moves radially out from the center region toward an outer edge of the inner plenum (outer edge of area below 310a within 330), the inner flow extends to a first radius (radius considered to extends to outer edge of area below 310a within 330); 
an edge plenum (bottom end of 150a-d [circulating gas piping], Fig. 5) located along a peripheral region of the showerhead (peripheral end of 300 as shown in Fig. 5-6), the edge plenum (bottom end of 150a-d) having a plurality of second inlets (vertical 
a plurality of conduits (conduits in 310b [second electrode plate], Fig. 6) defined in the edge plenum (bottom end of 150a-d) couple the edge plenum (bottom end of 150a-d) to the inner plenum (outer edge of area below 310a within 330) at the outer edge of the inner plenum (outer edge of area below 310a within 330), the plurality of conduits (conduits in 310b) supply the second gas from the edge plenum (bottom end of 150a-d) and into the inner plenum (outer edge of area below 310a within 330) so as to be considered capable to create a perimeter flow of the second gas in the inner plenum (outer edge of area below 310a within 330) that flows inward from the outer edge of the inner plenum toward the center region (see Fig. 6 where directional arrow point toward the center region), wherein the perimeter flow of the second gas extends from an edge of the first radius to a second radius (see Fig. 6 where Q2 surrounds Q1). It is noted that the first radius and second radius appear to be arbitrary areas that are not actual structures because the inner flow and perimeter are flows of gas, and not concrete structures. 
and a plurality of outlets (h3 [mixed gas supply holes], Fig. 6) distributed across a lower surface that extends a diameter of the inner plenum (outer edge of area below 310a within 330), the plurality of outlets (h3) considered capable to be configured to deliver the first gas from the inner plenum to a first process region (inside 110) and the second gas from the inner plenum to a second process region (also inside 110) defined over the substrate support surface (see Fig. 1, para. [0066]).
Regarding the limitations, “the second gas and the inner flow of the first gas in the inner plenum forms to a stagnation point within the inner plenum that acts as a separation interface that keeps the first gas substantially separate from the second gas,” the limitations appear to be drawn to intended use of the apparatus as the gas structures and possible pressure changes of the respective gases would necessarily cause the apparatus to perform as necessary; also Saito already discloses in para. [0067] that back pressure would need to be high in order to mix the gases before being supplied into the processing chamber, thus an interface would necessarily exist at any point during processing. Additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II. Additionally the terms “stagnation point” and “separation interface” are not interpreted as structural components in the apparatus, as they are tied to the gas flow. 
However Saito does not explicitly disclose the outlets configured to separately and simultaneously deliver the first and second gases to a first and second process region respectively. 
Keshavamurthy discloses a plurality of outlets (passages of 316 [faceplate], Fig. 5) separately and simultaneously deliver first and second gas (410a [center stream] and 420a [second annular stream], para. [0034]) to a first and second process region (center and edge region of the substrate, para. [0035]), for the purpose of providing uniform process flow to the upper surface of the substrate (para. [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the separate and simultaneous delivery as the gases as taught by Keshavamurthy with motivation to provide uniform process flow to the upper surface of the substrate.
Claim 2: The recitations regarding “wherein the inner flow defines a first process window and the perimeter flow defines a second process window within the showerhead, wherein the stagnation point is dynamically adjustable by adjusting flow of the second gas to the inner plenum, or adjusting flow of the first gas to the inner plenum, or by adjusting the flow of the first gas and the second gas to the inner plenum, the dynamic adjustment to the stagnation point results in corresponding adjustments to sizes of the first and the second process windows defined in the showerhead,” appears to be drawn to intended use of the apparatus, regarding inner and perimeter flow relating to first and second process windows, which is changeable by adjusting flow of the first and second gas, all of which do not appear to be structural entities; the apparatus of Saito is capable to perform as necessary as it contains the necessary structure as claimed. Additionally, see above case law in claim 1 regarding intended use of the apparatus. 
Claim 3.  (Cancelled).
Claim 4: The apparatus of Saito discloses wherein the diameter of the inner plenum (diameter of outer edge of area below 310a within 330, Fig. 5-6, Saito) in the showerhead (300) is considered capable to be equal to at least a diameter of the substrate received in the process chamber (110, see Fig. 1 where 300 is a wider diameter than the substrate), such that the first process region covers an area defined over a central region 
Regarding the substrate and the inner plenum, the recitations tie the structure of the apparatus to a substrate that may be worked upon by the apparatus, but is notably not part of the apparatus; and therefore cannot be used to define over the prior art apparatus. The courts have held that inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  MPEP 2115.
Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claims 1, 2, 4 above, and in view of US 2015/0007770 to Chandrasekharan et al (“Chandrasekharan”) and US 6,315,858 to Shinozuka et al, (“Shinozuka”).
Claims 5-11: The apparatus of Saito discloses (claim 5) wherein the single first inlet (145, Fig. 6, Saito) is coupled to the first source (140) via a first flow valve (disclosed as MFC, see Fig. 1), and the plurality of second inlets (150a-d, Fig. 5) is connected to a central channel (150) defined in the showerhead (300), wherein the central channel (150) considered capable to surround the single first inlet (145, see Fig. 5 where 150 is lies above and appears wider than 145 thus interpreted to surround 145); (claim 7) wherein the single first inlet (145, Fig. 6, Saito) is coupled to the first source (140) via a first flow valve (disclosed as MFC), and (claim 8) a first flow valve (disclosed as MFC, Fig. 6, Saito) connected to the single first inlet (145), wherein the first flow valve (claim 11) further includes a flow valve (disclosed as MFC, see Fig. 1) coupled to the single first inlet (145), the first source (140).
However the apparatus of Saito does not explicitly disclose (claim 5, remainder) and is coupled to the second source via a second flow valve; (claim 6) wherein the first flow valve and the second flow valve are coupled to a controller, the controller configured to independently provide a signal to the first flow valve to adjust a flow of the first gas into the inner plenum and a signal to the second flow valve to adjust a flow of the second gas into the edge plenum; (claim 7, remainder) wherein each one of the plurality of second inlets is coupled to the second source via a separate second flow valve located above the corresponding second inlet of the plurality of second inlets, the first flow valve and each one of a plurality of second flow valves are individually coupled to a controller, wherein the controller is configured to provide a signal to the first flow valve to adjust a flow of the first gas into the inner plenum and a signal to each one of the plurality of second flow valves to adjust a flow of the second gas into the edge plenum.
(claim 8, remainder) further includes, a controller; the first source and to the controller, the controller configured to provide a signal to the first flow valve to adjust a flow of the first gas through the single first inlet into the inner plenum; and a second flow valve connected to the plurality of second inlets, the second source and to the controller, the controller configured to provide signal to the second flow valve to adjust a flow of the second gas through the plurality of second inlets into the edge plenum, wherein the first flow valve and the second flow valve are located outside of the showerhead; (claim 10)  (claim 11) further includes a flow valve coupled to the single first inlet, the first source and to a controller, the controller configured to provide a signal to the flow valve to control flow of the first gas into the inner plenum through the single first inlet, so as to dynamically cause a first adjustment that corresponds to an adjustable radius of the stagnation point defined within the inner plenum and a second adjustment that corresponds to sizes of the first and the second process regions.
Regarding (claims 5, 6, 7, 8, 11), Chandrasekharan teaches the showerheads may be connected with gas supply sources/ lines, flow controllers, valves, flow rate measurement devices and so forth (para. [0112]), and also the showerhead includes a system controller having instructions for controlling the various valves and flow controllers (para. [0112]), that the instructions include flowing gases through first and/or second plenums simultaneously and the controller can execute these apparatus will perform as necessary (para. [0112]), for the purpose of providing a desired semiconductor process using the showerhead (para. [0112]). It is noted that Chandrasekharan’s teaching reads on the above claimed limitations, and also see above case law regarding intended use of the apparatus.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of connecting various flow controllers and the system controller to perform as necessary with motivation to provide a desired semiconductor process using the showerhead.
Regarding (claim 7, 8, 10) Shinozuka discloses each one of plurality of inlets (219a-c [pipes], Fig. 11) is coupled to a second source (247 [external gas supply source]) via a separate second flow valve (243a-c [mass flow controllers]) located above the corresponding second inlet (219a-c) of the plurality of second inlets (219a-c), and to a controller (263 [central controller]), where the second flow valves (243a-c) are located outside of the showerhead (220 [nozzle device]), for the purpose of controlling the operation of components to produce desired gas in the chamber (col. 9, lines 50-65, 1-10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second inlets with controller and source and flow valve configurations as taught by Shinozuka with motivation to control the operation of components to produce desired gas in the chamber.
Claim 9: The apparatus of Saito in view of Chandrasekharan and Shinozuka discloses wherein the controller (“controller,” Chandrasekharan, para. [0112]) is configured to selectively provide signals to, (a) only the first flow valve to adjust the flow of the first gas into the inner plenum, or (b) only the second flow valve to adjust the flow of the second gas into the edge plenum, or (c) both the first and the second flow valves (see para. [0112] where both flow to both plenums via instructions).
Regarding the recitations “so as to adjust the flows of the first gas into the inner plenum and the second gas into the edge plenum, wherein the adjusting adjustment of the flow of the first gas or the second gas causes a first corresponding adjustment that corresponds to an adjustable radius of the stagnation point defined within the inner 
Claim 10 (remainder): The apparatus of Saito in view of Chandrasekharan and Shinozuka discloses a controller (“controller,” Chandrasekharan, para. [0112]) configured to provide a signal to the flow valve to control the perimeter flow of the second gas into the inner plenum (see para. [0112] where one gas flow to the plenum via instructions as desired).
Regarding the recitations, “so as to dynamically cause a first adjustment that corresponds to an adjustable radius of the stagnation point defined within the inner plenum and a second adjustment that corresponds to sizes of the first and the second process regions,” the apparatus of Saito in view of Chandrasekharan and Shinozuka already discloses the structure necessary to perform as intended, see above case law regarding intended use of the apparatus. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claims 1, 2, 4 above, and in view of US 2015/0007770 to Chandrasekharan et al (“Chandrasekharan”).
Claim 12:
Chandrasekharan discloses wherein an edge plenum (606/640, Fig. 6C) further includes, a distribution plenum (channel in 682 [backplate]) having the plurality of second inlets (648 [third gas inlets]) considered capable to receive and equalize the second gas provided by the second source (not referenced but disclosed in para. [0112]); and an application plenum (606 [third plenum volume]) having a set of third inlets (top 640 [third holes]) to receive the second gas from the distribution plenum (channel in 682) and considered capable to supply the second gas through the plurality of conduits (bottom 640 [third holes]) to an outer edge of the inner plenum (see para. [0094], Fig. 6C), for the purpose of utilizing such a design when the gases will be routed through various plenums (para. [0094]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the components of the edge plenum as taught by Chandrasekharan with motivation to utilize such a design when the gases will be routed through various plenums.

    PNG
    media_image1.png
    699
    746
    media_image1.png
    Greyscale

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claims 1, 2, 4 above, and in view of US 2017/0101712 to Bansal et al (“Bansal”).
Claim 13: The apparatus of Saito does not disclose wherein a number of the plurality of second inlets in the edge plenum is less than a number of the plurality of conduits coupling the edge plenum to the inner plenum.
Bansal discloses wherein a number of a plurality of second inlets (inlets of z3, Fig. 1) in an edge plenum (Z3 [zone 3]) is less than a number of a plurality of conduits (132 [apertures]) coupling the edge plenum to an inner plenum (124 [second plenum], para. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration as taught by Bansal with motivation to allow for gradient in the distribution of the process gas exiting the faceplate and delivered to the substrate to improve film deposition properties.
Claims 14, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0279731 to Saito et al (“Saito”) in view of US 2015/0167168 to “Keshavamurthy.”
Claim 14: Saito discloses a showerhead (200 [showerhead], Fig. 1) of a substrate processing system (100 [processing apparatus]) used for processing a substrate, comprising, an inner plenum (outer edge of area below 310a within 330 [circulating gas dispersion space], Fig. 5-6) comprising a single first inlet (145 [primary gas piping]), the single first inlet (145) considered capable to be oriented at a center of the showerhead (300) and configured to supply a first gas from a first source (140 [gas source]) into a center region of the inner plenum (330) to create an inner flow of the first gas that moves radially out from the center region toward an outer edge of the inner plenum (outer edge of area below 310a within 330), the inner flow extends to a first radius (radius considered to extends to outer edge of area below 310a within 330); 
an edge plenum (bottom end of 150a-d [circulating gas piping], Fig. 5) located along a peripheral region of the showerhead (peripheral end of 300 as shown in Fig. 5-6), 
a plurality of conduits (conduits in 310b [second electrode plate], Fig. 6) defined in the edge plenum (bottom end of 150a-d) couple the edge plenum (bottom end of 150a-d) to the inner plenum (outer edge of area below 310a within 330) at the outer edge of the inner plenum (outer edge of area below 310a within 330), the plurality of conduits (conduits in 310b) supply the second gas from the edge plenum (bottom end of 150a-d) and into the inner plenum (outer edge of area below 310a within 330) so as to be considered capable to create a perimeter flow of the second gas in the inner plenum (outer edge of area below 310a within 330) that flows inward from the outer edge of the inner plenum toward the center region (see Fig. 6 where directional arrow point toward the center region), wherein the perimeter flow of the second gas extends from an edge of the first radius to a second radius (see Fig. 6 where Q2 surrounds Q1). It is noted that the first radius and second radius appear to be arbitrary areas that are not actual structures because the inner flow and perimeter are flows of gas, and not concrete structures. 
and a plurality of outlets (h3 [mixed gas supply holes], Fig. 6) distributed across a lower surface that extends a diameter of the inner plenum (outer edge of area below 310a within 330), the plurality of outlets (h3) considered capable to beconfigured to deliver the first gas from the inner flow of the inner plenum to a first process region (inside 110) and the second gas from the perimeter flow of the inner plenum to a second process region (also inside 110) defined over the substrate support surface (see Fig. 1, para. [0066]).
Regarding the limitations, “the perimeter flow of the second gas and the inner flow of the first gas in the inner plenum forms to a stagnation point within the inner plenum that acts as a separation interface that keeps the first gas substantially separate from the second gas,” the limitations appear to be drawn to intended use of the apparatus as the gas structures and possible pressure changes of the respective gases would necessarily cause the apparatus to perform as necessary; also Saito already discloses in para. [0067] that back pressure would need to be high in order to mix the gases before being supplied into the processing chamber, thus an interface would necessarily exist at any point during processing. Additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II. Additionally the terms “stagnation point” and “separation interface” are not interpreted as structural components in the apparatus, as they are tied to the gas flow.
However Saito does not explicitly disclose the outlets configured to separately and simultaneously deliver the first and second gases to a first and second process region respectively. 
Keshavamurthy discloses a plurality of outlets (passages of 316 [faceplate], Fig. 5) separately and simultaneously deliver first and second gas (410a [center stream] and 420a 7[second annular stream], para. [0034]) to a first and second process region (center and edge region of the substrate, para. [0035]), for the purpose of providing uniform process flow to the upper surface of the substrate (para. [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the separate and simultaneous delivery as the gases as taught by Keshavamurthy with motivation to provide uniform process flow to the upper surface of the substrate.
Claim 18: The apparatus of Saito discloses the plurality of second inlets (150a-d, Fig. 5, Saito) are distributed along a peripheral region of the showerhead (peripheral region of 300, Fig. 5-6), each of the plurality of second inlets (150a-d) is connected to a second source (see para. [0136]) through a central channel (150), wherein the central channel (150) considered capable to surround the first inlet (145, see Fig. 5 where 150 is lies above and appears wider than 145 thus interpreted to surround 145).
Claim 19: Saito discloses wherein the showerhead (200/300, Fig. 6, Saito) is part of an upper chamber body (upper part of 110 [processing chamber], Fig. 1) configured to mate over the lower chamber body (lower part of 110, see Fig. 1), the upper chamber body (upper part of 110), wherein the lower chamber body (lower part of 110) having a substrate support surface (surface of 115 [susceptor]) for supporting the substrate (w [wafer], para. [0042]), when received for processing.
20.    (Cancelled)
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claims 14, 18, 19 above, and in view of US 2015/0007770 to Chandrasekharan et al (“Chandrasekharan”) and US 6,315,858 to Shinozuka et al, (“Shinozuka”).
Claims 15-16: The apparatus of Saito discloses (claim 15) wherein the single first inlet (145, Fig. 6, Saito) is coupled to the first source (140) via a first flow valve (disclosed as MFC).
However Saito does not disclose (claim 15) the first flow valve coupled to a controller, wherein the controller is configured to provide a first signal to the first flow valve to adjust a flow of the first gas through the single first inlet into the inner plenum; and each of the plurality of second inlets is connected to the second source via a second flow valve, the second flow valve coupled to the controller, the controller configured to provide a second signal to the second flow valve to adjust a flow of the second gas through each of the plurality of second inlets into the edge plenum; (claim 16) wherein the first flow valve and the second flow valve are located outside the showerhead
Regarding (claims 15, 16)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of connecting various flow controllers and the system controller to perform as necessary with motivation to provide a desired semiconductor process using the showerhead.
Regarding (claim 15-16) Shinozuka discloses each one of plurality of second inlets (219a-c [pipes], Fig. 11) is coupled to a second source (247 [external gas supply source]) via a separate second flow valve (243a-c [mass flow controllers]) located above the corresponding second inlet (219a-c) of the plurality of second inlets (219a-c), and to a controller (263 [central controller]), where the second flow valves (243a-c) are located outside of the showerhead (220 [nozzle device]), for the purpose of controlling the operation of components to produce desired gas in the chamber (col. 9, lines 50-65, 1-10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second inlets with controller and source and flow valve configurations as taught by Shinozuka with motivation to control the operation of components to produce desired gas in the chamber.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Chandrasekharan and Shinozuka as applied to claims 15-16 above, and further in view of US 2016/0168705 to Lind. 
Claim 17: 
Lind discloses wherein flow valves (426 [RPS valve]) are located inside the showerhead (“gas distribution apparatus”, para. [0067]) for the purpose of controlling the flow of reactive species for use in substrate processing (para. [0067]) thereby effectively purging dead legs within the showerhead inlet’s internal flow paths (para. [0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the location of valves as taught by Lind with motivation to control the flow of reactive species for use in substrate processing thereby effectively purging dead legs within the showerhead inlet’s internal flow paths.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718